COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 EX PARTE: MIGUEL SALAZAR,                                    No. 08-14-00243-CR
                                               §
                             Appellant                           Appeal from the
                                               §
                                                               409TH District Court
                                               §
                                                            of El Paso County, Texas
                                               §
                                                           (TC# 20050D03190-409-2)
                                               §

                                           §
                                         ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until February 13, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                             '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 13, 2015.

       IT IS SO ORDERED this 15th day of January, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez and Hughes, JJ.